 



EXHIBIT 10.8

 

VITAXEL SDN BHD

(Company No. 1013530 U)

Wisma Ho Wah Genting, 35 Jalan Maharajalela, 50150 Kuala Lumpur

Tel : 603 – 2143 8811 Fax : 603-2144 6987

 

Our Ref : APP/Vitaxel/0215/0003       Date : 6th February 2015

 

PRIVATE &

CONFIDENTIAL

 

Mr Lim Boon Seng

No. 25, Jalan BS 6

Taman Bukit Segar, Cheras

56100 Kuala Lumpur

 

Dear Mr Lim,

 

LETTER OF APPOINTMENT : GLOBAL BUSINESS DEVELOPMENT MANAGER

 

We are pleased to offer you the mentioned above position with the Company under
the following terms and conditions of employment:-

 

  1) Position : Global Business Development Manager             2) Commencing
Salary : RM 5,000.00 PER MONTH             3) Commencement Date : 5th February
2015

 

  4) Bonus

Payment of bonus shall be at the absolute discretion of the Company and
depending on the Company and individual performance. Bonus is only payable to
confirmed employees who are in the service of the Company as on 31st December of
the respective year.

 

5)Medical Benefits

You are entitled to free medical benefits from our appointed Company doctors.

 

 

 

  

Our Ref : APP/Vitaxel/0215/0003 Page : 2

 

6)Probationary Period

The probationary period of the Company shall be three (3) months and the Company
reserves the right to extend the probationary period at its sole discretion.
During or at the end of the period of probation or any extension thereof,
employment may be terminated at anytime by either party giving to the other
party one-week (1) notice without assigning any reasons whatsoever. Confirmation
shall depend upon satisfactory review of your performance, conduct and aptitude
during the probation period.

 

7)Termination of Service

Each party to this agreement may at any time give to the opposite party a
written notice of intention of termination.

The length of such notice, which is the same for each party, shall be as
follows:-

 

One-month notice or one month salary in lieu of notice

 

8)Annual Increment

Annual increment will be subjected to review by the Management and at the sole
discretion of the Company’s Management.

 

9)Confidentiality

It is understood and accepted that you will at no circumstances divulge or make
public, in any way, any of the company’s confidential matters. This clause shall
continue to apply after the termination of your service.

 

10)Duties and Job Functions

You are required to carry out such duties and responsibilities as given below :
-

 

(i)Develop annual operating plan and budgets for Marketing/ Brand strategy for
the company.

 

(ii)Provide guidance and set direction for developing marketing plans for
corporate.

 

(iii)To identify and capitalize on opportunities to strengthen the branding
positioning, services, and marketing of the group as a whole and as individual
entities, and to manage the reputation of the organization through strategic
engagement with key internal and external parties.

 

(iv)Responsible for planning, development and implementation of corporate
marketing strategies, marketing communications and public relations activities
(internal and external).

 



 

 

 



Our Ref  : APP/Vitaxel/0215/0003 Page  : 3

 

(v)To ensure that all marketing, advertising and PR costs are within the
company’s approved budget and guideline on vendor/ supplier program.

 

(vi)Responsible for events sponsorship, CSR, and trade participation.

 

(vii)Build and maintain rapport with the media, governmental and corporate
bodies so as to ensure effective and efficient business relationship.

 

(viii)To plan, execute and monitor marketing activities to ensure optimum
results.

 

(ix)Key focus area will be to enhance brand value of the company.

 

(x)Overall summary reporting to Chief Marketing Officer and working with the
senior administrative team and Heads of Department.

 

(11)Other Terms and Conditions

 

(i)You will be required to carry out such duties and job functions as may be
instructed from time to time by the Company and you are subject to transfer from
one associated or subsidiary company to another at the sole discretion of the
company.

 

(ii)You are liable as and when required, to be transferred from your original
work office/site to other branches of the Company in Malaysia.

 

(iii)You are required at all times to faithfully and diligently perform such
duties and accept such responsibilities as may from time to time assigned to you
by the management of the Company and at all times endeavour to your utmost
ability to promote and advance the interest of the Company.

 

(iv)You are required to obey and comply with all instructions and directions
given to you by your superior and faithfully observe all the rules, regulations,
procedures, practices, systems and policies of the Company, whether expressly or
implied, for the time being in force by the Company in all respects.

 

(v)Your duties and responsibilities are in collaboration to that of the Chief
Marketing Officer. You were told by the Management of the need to function
together in order to succeed. Therefore, you have to align yours and his
strategies together so that both will be on the same track. The failure of one
might affect the other. Cooperation is the key to success.

 

 

 

 

Our Ref  : APP/Vitaxel/0215/0003 Page  : 4

 

(vi)You agree that your salary will be made by cheque or paid direct into your
bank account.

 

(vii)You will be required to observe and adhere to the other terms and
conditions of employment as prescribed in the HWGB Employee Handbook which we
have adopted and that these terms and conditions may be varied from time to time
by the Management.

 

(viii)Your retirement age is 60 and this is in compliance with Section 4 of the
Minimum Retirement Age Act 2012 (Act 753). Any extension of employment after the
retiring age is at the sole discretion of the Company.

 

General

 

It is an express condition of your employment with the Company that you engage
yourself exclusively in the Company’s business and do not undertake any other
terms of employment which in anyway may conflict with the Company’s business or
interest.

 

If the above terms and conditions are acceptable to you, kindly confirm your
acceptance of the employment by signing and returning the duplicate copy of this
letter.

 

We would like to take this opportunity to welcome you as a member of the Company
and trust that you will treat this engagement as a chance to grow with the
Company.

 

Yours faithfully,

VITAXEL SDN BHD

 

/s/ Bernard Lim

BERNARD LIM

CEO

 



 

 

I hereby accept the offer of employment upon the terms and conditions as stated
above.

 

Signature : /s/ Lim Boon Seng NRIC No. :           Name : Lim Boon Seng E.P.F.
No :           Socso No. :   Income Tax :                 13/2/2015

 

 

